UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-6091



WARDEN,   FEDERAL    CORRECTIONAL   INSTITUTION
Cumberland,

                                              Plaintiff - Appellee,

          versus


STEPHEN EARL POLLARD,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:05-cv-01199-JCC)


Submitted: April 20, 2006                     Decided: April 26, 2006


Before MICHAEL, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen Earl Pollard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Stephen   Earl   Pollard,   a   federal   prisoner,   filed    a

petition under 28 U.S.C. § 2241 (2000), raising claims under United

States v. Booker, 543 U.S. 220 (2005). Although the district court

construed the § 2241 petition as a motion under 28 U.S.C. § 2255

(2000), Pollard clearly intended to file a § 2241 petition.             He

argued below that § 2255 is inadequate and ineffective to test the

legality of his detention and contended that his claims should be

considered in the context of his § 2241 petition.      Because Pollard

does not meet the standard set forth in In re: Jones, 226 F.3d 328,

333-34 (4th Cir. 2000), we affirm the denial of relief.                 We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                AFFIRMED




                                - 2 -